DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
The following is a Reason for Allowance following Applicant’s response to the Non-Final Action dated April 14, 2022. Claims 1, 3 and 7-20 are now allowed.

Reasons for Patent Eligibility under 35 U.S.C. § 101
Claim 1 is eligible under 35 U.S.C. 101 because the combination of additional elements integrates the abstract idea into a practical application. The claims as a whole implements certain methods of organizing human activity (e.g. commercial interactions, managing personal behavior and fundamental economic practices) in a specific manner that is necessarily rooted in computer technology and limits the abstract idea of managing maintenance activity schedules for an image forming apparatus into the practical application by changing a calendar image display to show common executable dates for maintenance activities determined to be reschedulable together. For at least these reasons, Examiner finds the claim is not direct to an abstract idea. Claims 9 and 10 are eligible for similar reasons as claim 1. Thus claims  1, 3 and 7-20 are eligible.




Reasons Claims are Patentably Distinguishable from the Prior Art
Claims 1, 3 and 7-20 were analyzed in view of the prior art on record and it is determined not all claim limitations are explicitly taught nor would one of ordinary skill in the art find it obvious to combine these references with a reasonable expectation of success as discussed below.

In regards to independent claims 1, 9 and 10, the prior art does not teach or fairly suggest:
“… display, on the display, a non-gatherable mark indicating that the scheduled maintenance activity and the another scheduled maintenance activity are not reschedulable in response to determining that the scheduled maintenance activity and the another scheduled maintenance activity are not reschedulable…”

Examiner finds that Keene et al. (US 20160282231 A1) teaches generating a blended service schedule (see par. 0005). In particular, Keene discloses a schedule processor may list components and/or consumables on the blended service schedule determined to be outside an acceptable operating range towards the top of the schedule (e.g., with the usage-based components and/or consumables with high priority maintenance needs). The schedule processor could insert an indicator (e.g., a "star") one week from today into the blended service schedule calendar. In this case, although the component and/or consumable may not need the immediate service, an attendant may be alerted of a potential condition and thus move forward or otherwise adjust schedule service visits and service type to compensate (see par. 0034).
Jin et al. (CN 109798905 A) teaches a terminal device receiving information about other actions scheduled under the condition that terminal device displaying user input indicating actions scheduled to not be executed such as text, display indication is not capable of creating alternative action execution of the scheduled character, and display image indicating other actions scheduled and so on. when displaying scheduled other actions that cannot specify the expected arrival time and the desired residence time does not satisfy the destination conditions available.
However Keene and Jin, neither individually and/or in combination with the prior art of record, fail to teach the specific case of a displaying a non-gatherable mark that indicates a scheduled maintenance activity and the another scheduled maintenance activity are not reschedulable. Therefore, for at least these reasons, claims 1, 9 and 10 are eligible over the prior art. The dependent claims 3, 7, 8 and 11-20 are eligible over the prior art because they depend on claims 1, 9 and 10 respectively, that were determined to be eligible over the prior art.

Neither the prior art, the nature of the problem nor knowledge of a person having ordinary skill in the art provides for any predictable or reasonable rationale to combine prior art teaching.
	Any comments considered necessary by Applicant must be submitted no later than the payment of issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”. 








Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, yet insufficient, either singularly or in combination with one or more of the remaining prior art references of record to render the claim invention anticipated or obvious. Furthermore, neither the below pertinent prior art, nature of the problem, nor knowledge of a person having ordinary skill in the art provides for any predictable or reasonable rationale to combine prior art teachings in attempt to render the claimed invention obvious:
Karabetsos et al. (US 20060195365 A1) – The present invention relates to a system and method for scheduling handyman-specific services from in-store locations (kiosk applications) or via on-line locations (web-based applications), including installation services, replacement services, repair services, assembly services, construction services, maintenance services, cleaning services, and/or a combination of the foregoing services.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystol Stewart whose telephone number is (571)272-1691.  The examiner can normally be reached on 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571)270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRYSTOL STEWART/Primary Examiner, Art Unit 3624